Citation Nr: 1444873	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for polycythemia, to include as secondary to service-connected disability.
 
2.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to September 1977.  He died in July 2010.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

These matters were most recently before the Board in August 2013, when they were remanded for development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the Board's remand and will proceed to adjudicate the appeal.  In its remand, the Board also remanded the issues of entitlement to TDIU, and entitlement to service connection for asbestosis (previously claimed as shortness of breath and chest pain); in a May 2014 rating decision, the RO granted those issues.  Thus, they are no longer for Board consideration. 

FINDINGS OF FACT

1.  Competent credible evidence of record reflects that the Veteran's polycythemia is likely related to his cigarette smoking.

2.  The most probative evidence of record is against a finding that the Veteran has polycythemia (primary and/or secondary) caused by, or aggravated by, active service or a service-connected disability.

3.  Competent credible evidence of record reflects that the Veteran's dizziness is likely related to his phlebotomies for a nonservice-connected disability.

4.  The most probative evidence of record is against a finding that the Veteran has a disability manifested by dizziness, caused by, or aggravated by, active service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for polycythemia have not been met.  38 U.S.C.A. §§ 1112 , 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.30 , 3.304, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a disability manifested by dizziness have not been met. 38 U.S.C.A. §§ 1112 , 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.30 , 3.304, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file includes service treatment records (STRs), VA and private clinical records, Social Security Administration (SSA) records, and the statements of the Veteran and appellant in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims for which VA has a duty. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claims file includes VA opinions which provide adequate rationale based on a review of the clinical evidence of record. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310 , service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown , 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for polycythemia, to include as secondary to service-connected disability

There have been a considerable number of opinions of record as to whether the Veteran's polycythemia is primary or secondary polycythemia, and the possible etiology of the disability.  Polycythemia is defined as an increase in the total red cell mass of the blood.  Secondary polycythemia is defined as any absolute increase in the total red cell mass other than polycythemia vera, occurring as a physiologic response to tissue hypoxia, such as associated with pulmonary disease, alveolar hypoventilation, cardiovascular disease, or prolonged exposure to high altitude, or resulting from defective hemoglobin or drugs, or it may be inappropriate, reflecting excessive erythropoietin production due to renal or extrarenal disorders. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

A 1977 clinical record, while the Veteran was in service, from the USAF Medical Center, Keesler Air Force Base reflects that the Veteran was hospitalized from April 1977 to May 11, 1977.  The discharge record reflects that the Veteran's "hematocrit on two separate occasions was 50.5 and 51.4.  The white counts were normal.  Urine for Bence-Jones protein was negative."  The record reflects that the Veteran smoked two packs of cigarettes per day.

A May 1977 Oklahoma City VAMC nuclear medicine report reflects that the Veteran's plasma volume "is mildly decreased relative to the predicted and this is consistent with a relative polycythemia."  Relative polycythemia is a decrease in plasma volume without the change in red blood cell mass of absolute polycythemia, so that the erythrocytes become more concentrated (elevated hematocrit).  It occurs in both acute forms (a transient condition due to marked loss of body fluid, lowered fluid intake, or a combination) and chronic forms of stress polycythemia.  Stress polycythemia is a chronic type of relative polycythemia occurring without the characteristic symptoms associated with polycythemia vera. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

A March 1996 respiratory clinic note reflects that the Veteran was a smoker.  The report further states:  "The patient does have erythrocytosis that we can see.  This is probably from carboxyhemoglobin as he is a smoker but we haven't proven this." The Veteran was advised to quit smoking.  Erythrocytosis is defined as secondary polycythemia. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).

A May 16, 1996 CHNMC and Beckman Research Institute respiratory disease record reflects that the Veteran reported that he was being treated for some kidney problems; however, the examiner stated, "we have not document that; all his renal laboratories here have been normal."  The examiner further stated, in pertinent part, as follows:

 as far as the polycythemia is concerned, I do not believe that this has anything to do with his smoking.  His lung functions have been fine.  Oxygenation and saturation have been fine. We do have to be sure that it is not a real polycythemic problem versus that of a kidney problem that is causing erythropoietin and blood production.  I will defer this to Dr. [N.] at this time. . . . Again, the patient has been advised to stop smoking to be sure that this is not carbon dioxide that is causing his problem, although his saturation by blood gas has been adequate; this means that it is unlikely that this is the cause of his problem. 

Correspondence dated in May 1996 from Dr. N., CHNMC, from the hematology clinic reflects, in pertinent part, as follows: 

Over the last few years there has been persistent high Hemoglobin and progressive increase in his white blood count. His hemoglobin has been ranged between 18 - 18.5 gm.dl. his hematocrit 50-54%. His most recent white count was elevated at 13, 6000 although with normal differential count. his bone marrow examination in 1990 was normal by both morphology and cytogenic studies.  He admitted to a history of several packages of smoking and also a history of hypertension on Prinivil.  It is possible that this patient has polycythemia either primary polycythemia or secondary polycythemia from a history of smoking volume contraction because of his hypertension and treatment for his hypertension. . . . We have advised him to stop smoking and will follow his hemoglobin/hematocrit closely. Erythropoietin level will be sent.  If hemoglobin remains elevated with low erythropoietin level after he stops smoking then this will suggest that he has primary polycythemia. . . . He will come back in about 3 - 6 months after he has stopped smoking and we will plan to investigate his polycythemia if he hemoglobin remains elevated. . . . I believe that he had underlying polycythemia since the time of his diagnosis of his lymphoma in 1990 which has been worse due to his long history of smoking.

An April 1997 VA examination report reflects that the Veteran had complaints with regard to migraine headaches, stomach problems, high blood pressure, loss of feeling on the left side of the body, chest pain found be noncardiac in origin, and shortness of breath.  It was noted that he smokes approximately one pack per day for the last 20 years, and had numerous complaints to include dizziness which the Veteran reported has no relation to his headaches. 

The April 1997 examiner opined that the Veteran seemed to be in a sustained remission of his NHL (non-Hodgkin's lymphoma) which was probably cured.  The examiner also noted that "of [the Veteran's] numerous complaints, I think few of them are directly related to his diagnosis of [NHL] or its treatment; however, many patients complain of chronic fatigue following treatments of their lymphoma that can persist for many years. I believe he probably has some pulmonary disease on the basis of tobacco use and possibly exposure to asbestos as working as a machinist and on shipyards.  His pulmonary function tests display some mild impairment at this time.  Polycythemia, not requiring therapy at this time.  It bears watching.  It is more than likely a secondary polycythemia to his mild pulmonary disease."

A March 1998 VA addendum to the April 1997 VA examination report reflects that the Veteran remained in a complete remission eight years after his diagnosis of NHL and was fully employed.  The examiner stated that none of the Veteran's complaints could be specifically ascribed to his NHL or its therapy. 

A January 1999 VA clinical record reflects that the Veteran red cell volume and total blood volume were within normal limits.  It was noted that the plasma volume was mildly decreased relative to the predicted and this was consistent with a relative polycythemia.  It was further noted that the Veteran's polycythemia was studied in the past and it is not polycythemia vera, but probably secondary to smoking.  He had elevated COHb (carboxyhemoglobin).

A July 2000 CHNMC record reflects that since the Veteran was last seen, he "says he feels better."  With regard to polycythemia, it was noted that the Veteran's "erythropoietin level has also been low on two different occasions.  The bone marrow examinations did not show any evidence of red cell hyperplasia or hyperplasia of the bone marrow.  This could be related to his underlying chronic lung disease as well as carbon monoxide from his smoking and from his occupation."  The examiner noted that he was considered that the Veteran may have underlying polycythemia vera.  He was advised to stop smoking and it was noted that his blood count would be watched closely.

A June 2001 CHNMC record reflects the following statement by the clinician "over the last few years I have noticed that his red cells have been on the high side and I suspect that he has secondary polycythemia from chronic lung disease."  The assessment was "high hemoglobin, likely related to secondary polythemia due to hypertension as well as chronic lung problem."

A June 2002 CHNMC record from Dr. N. reflects that the Veteran continued to smoke approximately one pack a day.  The Veteran complained of some fatigue, intermittent swelling of the right upper extremity, some headaches and some dizziness.  He had multiple symptoms of back pain and abdominal pain.  Upon clinical examination, he had no abdominal masses and no peripheral edema.  The assessments were NHL in complete remission 11 years after completion of therapy, high hematocrit likely to be secondary polycythemia from chronic smoking, and history of asbestosis.

A July 7, 2003 record from Dr. N. of CHNMC reflects that the Veteran was in remission from his NHL.  The record reflects that the Veteran had been noted to have polycythemia dating back at least since 1993.  The clinician stated that "we have done an erythropoietin level on several occasions and he was found to have a very low erythropoietin level.  The patient also continues to smoke and he has a history of hypertension."  The July 7, 2003 assessment was polycythemia based on the low erythropoietin level.  The examiner stated that this "would be more consistent with primary polycythemia.  The patient also was told his oxygen saturation was normal which is against secondary polycythemia from smoking.  Although he has also had hypertension and is on medication.  The patient is symptomatic from his high hemoglobin and it might be worth it to tray [sic] a phlebotomy to bring the hemoglobin down to 15 or 16 gm level."

A December 2003 VA clinical record reflects that the Veteran had "documented evidence of [NHL] diagnosed in 1990 status post M-BACOD and CHOP has elevated hgb levels today with complaints of headache and has the documented proof of good room air abgs (arterial blood gas).  This is most likely a myelodysplatic syndrome and may be secondary to his previous treatment."

A March 2004 VA clinical record reflects that the Veteran reported that he had been diagnosed with primary polycythemia vera and required serial phlebotomies. 

A September 2004 VA examination report reflects that the Veteran has "diagnoses of primary polycythemia though this has not been confirmed by a nuclear study."

A June 2005 CHNMC record reflects that "over the last few years", the Veteran has developed polycythemia.  "Bone marrow examination was consistent with polycythemia.  His workup for secondary polycythemia has been negative." 

A June 2005 VA clinical addendum report reflects the opinion of the examiner that the Veteran's polycythemia cannot be specifically attributed to his malignancy (NHL) or its therapy

A November 2006 clinical record from CHNMC's hematology clinical reflects that the Veteran has a long history of polycythemia vera which has been treated with phlebotomy.  The record also states, in pertinent part, as follows:

[the Veteran] had history of high hemoglobin dating back since 1976 when he was in the service.  At that time it was found to be secondary to smoking.  During the time of diagnosis his non-Hodgkin's lymphoma was also noted.  His hemoglobin was high but no further work-up was done. Because of persistent high hemoglobin, work-up for polycythemia vera was made, including bone marrow erythropoietin level. It was felt to be primary-polycythemia. 

A September 2008 clinical record from VA's hematology-oncology department states that the Veteran's "diagnosis of [polycythemia vera] is questionable given the negative JAK2 and the high Epo (epoetin alfa (erythropoietin; Epogen)) level.  As such, we need to look at his previous BM bx (bone marrow biopsy) reports."

A November 2008 clinical record from VA's hematology-oncology department states that the Veteran returned for a follow up appointment.  The examiner stated, in pertinent part, as follows:

I now have his BM bx report from the City of Hope National Medical Center and it says "erythroid hyperplasia" and "normocellular marrow with active hematopoietic."  No evidence of malignancy was seen.  This was from 10/14/1996.  He is JAK2 negative, has a high CO level (8%) and an elevated erythropoietin level of 22.5 as of 10/27/08. 

The assessment was secondary polycythemia.  The examiner noted that the diagnosis of secondary polycythemia is "supported by the negative JAK2 V617F mutation status, the elevated CO level and the elevated Epo level.  Also, his BM biopsy simply showed erythroid hyperplasia.  Secondary polycythemia is not associated with thrombotic and hyperviscous complications and he does not need any further phlebotomies."

A March 2013 VA clinical opinion reflects that the Veteran had secondary polycythemia.  The clinician stated that there "is no evidence that [polycythemia] is related to or caused by the veterans service connected disabilities especially to the effects of the chemotherapy for his NHL."  

An April 2014 VA clinical report is of record.  It reflects the opinion of the examiner that it is less likely than not that the Veteran's polycythemia, either primary or secondary, was incurred in service.  The clinician noted that the had considered the STRs, the private medical records, and the VA medical records.  The examiner noted that the STRs did not include any increased hemoglobin levels in laboratory values that would indicate any type of polycythemia.  The Board also notes that the clinical record reflects that the earliest laboratory findings of polycythemia years after separation from service. 

The clinician also stated that it is less likely than not that the Veteran's polycythemia was worsened or caused by his service-connected asbestosis.  He opined that the polycythemia was more likely than not related to the carbonmethhemoglobin levels that resulted from long term smoking with nicotine abuse related to COPD.  The clinician's opinion was based on the multiple hematology-oncology consult documentation and the pulmonary clinical documentation.  

The Board finds that the April 2014 VA clinician's opinion is the most probative of record as it is based on an extensive review of the clinical records.  The April 2014 VA clinician had the most complete medical history for the Veteran, and his opinion is supported by the 1997, 1999, 2000, 2002, and 2013 clinical opinions that the Veteran's polycythemia vera or secondary polycythemia is due to his smoking.  (The Board also notes that the May 1977 clinical record reflects relative polycythemia which can be acute or stress polycythemia which occurs without the characteristic symptoms associated with polycythemia vera.  Post service, the Veteran was diagnosed with polycythemia vera and/or secondary polycythemia, which are different disabilities.)

In addition, the Board notes that the Veteran may not be service connected for a disability attributable to his use of tobacco during service.  The Veteran filed his claim for service connection in 2007.  Pursuant to 38 C.F.R. § 3.300, service connection will not be considered for injury or disease attributable to a Veteran's use of tobacco during service for claims received by VA after June 9, 1998.

In sum, the record reflects that the Veteran has secondary polycythemia, that he was first diagnosed with polycythemia years after service, and that his disability is not causally related to, or aggravated by, active service or a service-connected disability. 

The Board also finds that neither the Veteran nor the appellant has been shown to have the education, experience, and training necessary to make a competent etiology opinion as to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of polycythemia vera, relative polycythemia, secondary polycythemia, and the relationship between such disabilities and other disabilities, to include obstructive pulmonary disease, restrictive pulmonary disease, and non-Hodgkin's lymphoma and its treatment.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected disability

In a statement dated in July 2007, the Veteran stated that he has had occasional dizziness since 1976.  He reported that it is "off and on."  The Veteran's STRs do not support a finding that the Veteran had a disability, other than his service-connected headaches, manifested by dizziness.  An August 1976 consultation sheet reflects that the Veteran reported that when his "headaches are severe he is somewhat 'dizzy' by which he means a sensation of lightheadness."  A June 1978 Orthopedic examination report reflects that the Veteran had headaches, but had "no dizziness" associated with them.  No dizziness was noted for any reason. 

A March 1981 Medical Evaluation for Physical Evaluation Board reflects that the Veteran reported headaches which are associated with dizziness and lightheadness.  The Board notes that the Veteran is already service-connected for recurrent headaches.  (He is service-connected for lytic bone lesions with probable eosinophilic granuloma and nonHodgkins' lymphoma (NHL) and recurrent headaches.) 

An April 1997 VA examination report reflects that the Veteran had complaints multiple complaints (migraine headaches, stomach problems, high blood pressure, loss of feeling on the left side of the body, chest pain, shortness of breath, chronic nonproductive cough, painful joints, chronic fatigue, occasional night sweats, kidney pain, feeling rundown with no energy, and dizziness which has no relation to his headaches, and trouble sleeping. 

A June 2002 CHNMC record from Dr. N. reflects that the Veteran complained of some fatigue, intermittent swelling of the right upper extremity, back pain, abdominal pain, some headaches and some dizziness.  

The clinical evidence reflects that the Veteran began undergoing phlebotomies in approximately December 2003. 

A June 2005 VA examination report reflects that the Veteran reported that he since he began getting phlebotomies, he has been getting them every other week.  A December 2005 VA clinical record reflects that the Veteran denied dizziness.  

A February 2006 VA clinical record reflects that the Veteran reported that the experiences dizziness with sudden position changes.  It was noted that he was receiving phlebotomies as needed and the last one had been approximately two weeks earlier. 

A March 2013 VA clinical report reflects the opinion of the clinician that the Veteran's reported dizziness "could" be attributed to the Veteran's service-connected hypertension, "although the medical records do not show any evidence of uncontrolled hypertension, the dizziness could also be attributed to veterans non service connected polycythemia for which he was getting repeated phlebotomies and was iron deficient because of that." 

The April 2014 VA clinical report reflects the opinion of the examiner that it is less likely than not that the Veteran has a disability manifested by dizziness causally related, or aggravated by, service or a service connected disability.  The clinician stated in pertinent part, as follows:

the Hematology Oncology clinical evaluations indicated that the Veteran became dizzy with positional changes particularly after the phlebotomies, but mostly on positional changes.  The Hematologist/Oncologists at the time still considered the Veteran to have primary polycythemia vera so continued the phlebotomies but instructed the Veteran to not make sudden positional changes.  The Neurologist identified no dizziness on exam, so the hematologist/oncologist clinician's attributing the "dizziness" complaints due to positional changes appears related to the positional changes with the phlebotomies only, though not specifically addressed as such in any hematology oncology notes.  

The Board finds that the April 2014 VA clinician's opinion is the most probative of record as it is based on an extensive review of the clinical records.  The April 2014 VA clinician had the most complete medical history for the Veteran.  Moreover, the 2013 report which notes that the dizziness could be attributed to hypertension is too speculative to be probative.  Not only is the term "could" used, but the accompanying opinion indicates that the medical records do not support a finding that the hypertension caused dizziness because the hypertension was not noted to be controlled.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of " may " also implies "may or may not" and is too speculative to establish a causal relationship).

In sum, the Veteran's dizziness since December 2003 was not a chronic disability but an acute and transitory feeling due to phlebotomies which were performed due to his nonservice-connected polycythemia.  (A phlebotomy is an incision of a vein, as for the letting of blood, a needle puncture of a vein for the drawing of blood.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).)  Thus, service connection is not warranted because the Veteran did not have a disability for VA purposes and, even if did, his dizziness was not caused by, or aggravated by, service or a service-connected disability.  (See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).)  (Any dizziness experienced while having a headache would be a symptom of his service-connected headache disability and not a separate disability.)

The Board acknowledges that the Veteran reported dizziness unrelated to his headaches in 1997, and the clinical records do not reflect phlebotomies until approximately 2003; however, the record does not reflect that such dizziness was chronic.  As noted above, prior dizziness was noted to be associated with headaches, and subsequent dizziness was found to be related to phlebotomies.  The evidence of record does not reflect that he had disability manifested by dizziness due to another reason during the pendency of his claim.  

The Board also finds that the evidence does not reflect that the Veteran or the appellant has had the experience, training, or education necessary to diagnosis a "dizziness" disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case, as dizziness may have numerous etiologies, and the Veteran had numerous disabilities, both service-connected and nonservice-connected.  The Board finds that such an etiology finding falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The preponderance of the evidence is against a finding that the Veteran had a disability manifested by dizziness due to, or aggravated by, service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990)

ORDER

Entitlement to service connection for polycythemia, to include as secondary to service-connected disability is denied.
 
Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


